DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                        
 
                                         Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mitchell (US 2015/0107291) in view of Oh et al. (US 2014/0139092).
In regards to claim 1, Mitchell 291’ discloses a refrigerator appliance (100, refer to Fig. 1) defining a vertical direction (V), a lateral direction (L) and a transverse direction (T), the vertical, lateral and transverse directions being mutually perpendicular (refer to par. 18), the refrigerator appliance (100) comprising: 
(110) extending from a top to a bottom along the vertical direction (V), the cabinet (110) also extending from a left side to a right side along the lateral direction (L), the cabinet (110) defining a fresh food chamber (118), the fresh food chamber (118) extending along the vertical direction (V) between the top and the bottom of the cabinet (110), along the lateral direction (L) between the left and right sides of the cabinet (110),     
          and along the transverse direction (T) between a front portion (115) and a back portion (116), the front portion of the fresh food chamber defining an opening for receipt of food items (as can be seen in Fig. 2); a door (first door 122 and second door 124) rotatably mounted to the cabinet (110) at the front portion (115) of the fresh food chamber (118) such that the door rotates between a closed position (as can be seen in  Fig. 1) where the door sealingly encloses at least a portion of the fresh food chamber and an open position (as can be seen in Fig. 2) to permit access to the fresh food chamber (as can be seen in Figs. 1-2), 
           the door (120/124) comprising an outer casing (132) comprising a thermally insulated wall (via Insulating material 135) that defines an in-door chamber (first door 122 chamber 130) within the outer casing; a sealed system (140) configured for generating chilled air (refer to par. 29); and a duct (154) directly fluidly connecting the sealed system (140) with the in-door chamber (first door 122 chamber 130) to provide the chilled air directly from the sealed system (140) to the in-door chamber (first door 122 chamber 130), (refer to par. 33).
          Mitchell 291’ does not explicitly disclose the door further comprising a front panel rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber when the door is in the closed position.
         Oh teaches a refrigerator (refer to Fig. 10), wherein the door (310) further comprising a front panel (340) rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber (405) when the door (310) is in the closed position (refer to par. 123).
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of Mitchell 291’ to include a front panel rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber when the door is in the closed position as taught by Oh in order to access the in-door chamber without opening the main door (refer to par. 123 of Oh).
In regards to claim 8, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell 291’ discloses wherein the cabinet (110) comprises a plurality of thermally insulated walls, and the duct (154) extends from the sealed system (140) to the in-door chamber (first door 122 chamber 130) through the thermal insulation (135) of at least one of the plurality of thermally insulated walls (refer to par. 33).  
In regards to claim 10, Mitchell 291’ discloses a refrigerator appliance (100, refer to Fig. 1), the refrigerator appliance (100) comprising: a cabinet (110) defining a chilled chamber (118), the chilled chamber (118) comprising a front portion (115) and an opening for receipt of food items defined at the front portion (as can be seen in Fig. 1); a door (122, 124) rotatably mounted to the cabinet (110) at the front portion (115) of the chilled chamber (118) such that the door (122/124) rotates between a closed position (as can be seen in Fig. 1) where the door sealingly encloses at least a portion of the chilled chamber and an open position (as can be seen in Fig. 2) to permit access to the chilled chamber (118),
            the door comprising an outer casing (126) comprising a thermally insulated wall (via Insulating material 135) that defines an in-door chamber (first door 122  chamber 130) within the outer casing (126); a sealed system (140) configured for generating chilled air (refer to par. 29); and a duct (154) directly fluidly connecting the sealed system (140) with the in-door chamber (first door 122 chamber 130) to provide the chilled air directly from the sealed system (140) to the in-door chamber (first door 122 chamber 130), (refer to par. 33).
          Mitchell 291’ does not explicitly disclose the door further comprising a front panel rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber when the door is in the closed position.
         Oh teaches a refrigerator (refer to Fig. 10), wherein the door (310) further comprising a front panel (340) rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber (405) when the door (310) is in the closed position (refer to par. 123).
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of Mitchell 291’ to include a front panel rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber when the door is in the closed position as taught by Oh in order to access the in-door chamber without opening the main door (refer to par. 123 of Oh).               
In regards to claim 17, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Mitchell 291’ discloses wherein the cabinet (110) comprises a plurality of thermally insulated walls, and the duct (154) extends from the sealed system (140) to the in-door chamber (first door 122 chamber 130) through the thermal insulation (135) of at least one of the plurality of thermally insulated walls (refer  to par. 33).  
                 
Claims 2-3, 9, 11-12 and 18-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mitchell (US 2015/0107291) in view of Oh et al. (US 2014/0139092), further in view of Mitchell et al. (US 2015/0107285).
In regards to claim 2, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell 291’ discloses further comprising a blower fan (fan 146) in fluid communication with the sealed system (140) to urge the chilled air from the sealed system (140) into the duct (154) and directly to the in-door chamber (first door 122 chamber 130) from an evaporator (144) of the sealed system (as can be seen in Fig. 5), but fails to explicitly teach the fan being a variable speed. 
          Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein further comprising a variable speed blower fan (an adjustable speed fan 182; par. 27).  
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the blower fan to have a variable speed as taught by Mitchell 285’ in order to adjust the amount of air flowed through the duct, thus to achieve a desired temperature (refer to par. 27 of Mitchell 285’).
In regards to claim 3, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell 291’ discloses wherein the cabinet (110) also defines a freezer chamber (second door 124 freezer chamber 130; par. 27) extending along the vertical direction (V) between the top and bottom of the cabinet (110), wherein the duct is a first duct (154), and further comprising a second duct (duct of next to inlet 156; Fig. 5), but fails to explicitly teach the freezer chamber to be spaced apart from the fresh food chamber along the vertical direction, and further comprising a second duct extending from the in-door chamber to the freezer chamber  
           Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein a freezer chamber (124) spaced apart from the fresh food chamber along the vertical direction (refer to Fig. 1), wherein the duct is a first duct (170), and further comprising a second duct (171) extending from the in-door chamber (162) to the freezer chamber (124), (refer to Fig. 2).  
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the freezer chamber to be spaced apart from the fresh food chamber along the vertical direction, and further comprising a second duct extending from the in-door chamber to the freezer chamber as taught by Mitchell 285’, since this arrangement was recognized as part of the ordinary capabilities of a person skilled in the art before the effective filing date of the claimed invention and such a modification would yielded predictable result. Further, rearrangement of parts only involves routine skill in the art. MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 U.S.P.Q. (BNA) 70 (C.C.P.A. 1950) (switch placement).
In regards to claim 9, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell 291’ discloses wherein the door (122/124) is a first fresh food chamber door (122), further comprising a second fresh food chamber door (124) mirrored with the first fresh food chamber door whereby the first fresh food chamber door (122) and the second fresh food chamber door (124) cooperatively sealingly enclose the fresh food chamber (118) when the first fresh food door (122) is in the closed position and the second fresh food door (124) is in a closed position (as can be seen in Fig. 1), the second fresh food door (124) comprising a second outer casing (126) and a second thermally insulated wall defining a fresh food chamber (118), but fails to explicitly teach the fresh food chamber being within the second outer casing. 
         Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein the second fresh food door (126-right) comprising a second outer casing (152, right) and a second thermally insulated wall defining a fresh food chamber (a storage space in right side fresh food chamber 122) within the second outer casing (refer to Fig. 2).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the second fresh food door comprising a second outer casing and a second thermally insulated wall defining a fresh food chamber within the second outer casing as taught by Mitchell 285’, since this arrangement was recognized as part of the ordinary capabilities of a person skilled in the art before the effective filing date of the claimed invention and such a modification would yielded predictable result. Further, rearrangement of parts only involves routine skill in the art. MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 U.S.P.Q. (BNA) 70 (C.C.P.A. 1950) (switch placement).
In regards to claim 11, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Mitchell 291’ discloses further comprising a blower fan (fan 146) in fluid communication with the sealed system (140) to urge the chilled air from the sealed system (140) into the duct (154) and directly to the in-door chamber (first door 122 chamber 130) from an evaporator (144) of the sealed system (140), (as can be seen in Fig. 5), but fails to explicitly teach the fan being a variable speed. 
          Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein further comprising a variable speed blower fan (an adjustable speed fan 182; par. 27).  
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the blower fan to have a variable speed as taught by Mitchell 285’ in order to adjust the amount of air flowed through the duct, thus to achieve a desired temperature (refer to par. 27 of Mitchell 285’).
In regards to claim 12, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Mitchell 291’ discloses wherein the cabinet (110) also defines a freezer chamber (second door 124 freezer chamber 130), wherein the duct is a first duct (154), and further comprising a second duct (a duct next to inlet 156; Fig. 5), but fails to explicitly teach the freezer chamber being positioned below and spaced apart from the fresh food chamber; the second duct being extending from the in-door chamber to the freezer chamber.
           Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein the cabinet also defines a freezer chamber (124) positioned below and spaced apart from the fresh food chamber (122), (refer to Figs. 1-2), wherein the duct is a first duct (170), and further comprising a second duct (170) extending from the in-door chamber (162) to the freezer chamber (124), (refer to Fig. 2).  
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the freezer chamber to be positioned below and spaced apart from the fresh food chamber, the second duct being extending from the in-door chamber to the freezer chamber, since this arrangement was recognized as part of the ordinary capabilities of a person skilled in the art before the effective filing date of the claimed invention and such a modification would yielded predictable result. Further, rearrangement of parts only involves routine skill in the art. MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 U.S.P.Q. (BNA) 70 (C.C.P.A. 1950) (switch placement).
In regards to claim 18, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Mitchell 291’ discloses wherein the door (122/124) is a first fresh food chamber door (122), further comprising a second fresh food chamber door (124) mirrored with the first fresh food chamber door (122) whereby the first fresh food chamber door (122) and the second fresh food chamber door (124) cooperatively sealingly enclose the fresh food chamber (118) when the first fresh food door (122) is in the closed position and the second fresh food door (124) is in a closed position (as can be seen in Fig. 1), the second fresh food door (124) comprising a second outer casing (126) and a second thermally insulated wall defining a fresh food chamber (118), but fails to explicitly teach the fresh food chamber being within the second outer casing. 
         Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein the second fresh food door (126-right) comprising a second outer casing (152, right) and a second thermally insulated wall (refer to par. 23 for having insulation) defining a fresh food chamber (a storage space in right side fresh food chamber 122) within the second outer casing (refer to Fig. 2).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the second fresh food door comprising a second outer casing and a second thermally insulated wall defining a fresh food chamber within the second outer casing, since this arrangement was recognized as part of the ordinary capabilities of a person skilled in the art before the effective filing date of the claimed invention and such a modification would yielded predictable result. Further, rearrangement of parts only involves routine skill in the art. MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 U.S.P.Q. (BNA) 70 (C.C.P.A. 1950) (switch placement).
In regards to claim 19, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell 291’ discloses comprising a blower fan (146) directly connected to an inlet (156) of the duct (154; Fig. 5), the blower fan (146) in fluid communication with the sealed system (140) to urge the chilled air from the sealed system (140) into the duct (154) and directly to the in-door chamber (first door 122 chamber 130) from an evaporator (144) of the sealed system (140), wherein the blower fan (146) is fluidly coupled to the in-door chamber (first door 122 chamber 130), but fails to explicitly teach the blower fan being fluidly coupled to both the in-door chamber and a freezer chamber and the fan being a variable speed. 
         Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein further comprising the blower fan (fan 182) is fluidly coupled (via duct 170) to both the in-door chamber (interior chamber 162) and a freezer chamber (freezer chamber 124) defined in the cabinet (120) and the fan having a variable speed (an adjustable speed fan 182; par. 27).  
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the blower fan to be fluidly coupled to both the in-door chamber and a freezer chamber defined in the cabinet and having a variable speed as taught by Mitchell 285’ in order to adjust the amount of air flowed through the duct, thus to achieve a desired temperature (refer to par. 27 of Mitchell 285’).
In regards to claim 20, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Mitchell 291’ discloses further comprising a blower fan (146) directly connected to an inlet (156) of the duct (154), the blower fan (146) in fluid communication with the sealed system (140) to urge the chilled air from the sealed system (140) into the duct (154) and directly to the in-door chamber (first door 122 freezer chamber 130) from an evaporator (144) of the sealed system (140), wherein the blower fan (146) is fluidly coupled to the in-door chamber (first door 122 chamber 130), but fails to explicitly teach the blower fan being fluidly coupled to both the in-door chamber and a freezer chamber and the fan being a variable speed. 
         Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein further comprising the blower fan (fan 182) is fluidly coupled (via duct 170) to both the in-door chamber (interior chamber 162) and a freezer chamber (freezer chamber 124) defined in the cabinet (120) and the fan having a variable speed (an adjustable speed fan 182; par. 27).  
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the blower fan to be fluidly coupled to both the in-door chamber and a freezer chamber defined in the cabinet and having a variable speed as taught by Mitchell 285’ in order to adjust the amount of air flowed through the duct, thus to achieve a desired temperature (refer to par. 27 of Mitchell 285’).

Claims 4-5 and 13-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mitchell (US 2015/0107291) in view of Oh et al. (US 2014/0139092) and Mitchell et al. (US 2015/0107285), further in view of Peterson et al. (US 5899083).
In regards to claim 4, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 3, but fails to explicitly teach further comprising a valve in the first duct, the valve configured to divert a portion of the chilled air to a third duct, the third duct extending from the valve to the freezer chamber.  
           Peterson teaches a refrigeration appliance (20), (refer to Fig. 1), wherein further comprising a valve (damper 102 is being considered as a valve; Figs. 9a, 9b and 10) in the first duct (52’), the valve (102) configured to divert (via slide damper 104) a portion of the chilled air to a third duct (50’), the third duct extending from the valve (102) to the freezer chamber (26’, top compartment), (refer to col. 9, 16-19; Fig. 9a).
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of the modified Mitchell 291’ to include a valve in the duct as taught by Peterson in order to control air flow through a plurality of ducts such that each compartment can be independently supplied with cold air from an evaporator (refer to col. 2, lines 5-10 of Peterson).
In regards to claim 5, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 4. Further, Mitchell 291’ discloses further comprising a variable speed blower fan (fan 146) in fluid communication with the sealed system (140) to urge the chilled air from the sealed system into the first duct (154), but fails to explicitly teach the fan being a variable speed. 
          Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein further comprising a variable speed blower fan (an adjustable speed fan 182; par. 27).  
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the blower fan to have a variable speed as taught by Mitchell 285’ in order to adjust the amount of air flowed through the duct, thus to achieve a desired temperature (refer to par. 27 of Mitchell 285’).
In regards to claim 13, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach further comprising a valve in the first duct, the valve configured to divert a portion of the chilled air to a third duct, the third duct extending from the valve to the freezer chamber.  
           Peterson teaches a refrigeration appliance (20), (refer to Fig. 1), wherein further comprising a valve (damper 102 is being considered as a valve; Figs. 9a, 9b and 10) in the first duct (52’), the valve (102) configured to divert (via slide damper 104) a portion of the chilled air to a third duct (50’), the third duct extending from the valve (102) to the freezer chamber (26’, top compartment), (refer to col. 9, 16-19; Fig. 9a).
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of the modified Mitchell 291 to include a valve in the duct as taught by Peterson in order to control air flow through a plurality of ducts such that each compartment can be independently supplied with cold air from an evaporator (refer to col. 2, lines 5-10 of Mitchell 291’).
In regards to claim 14, Mitchell 291’ as modified meets the claim limitations as set forth above in the rejection of claim 13. Further, Mitchell 291’ discloses further comprising a blower fan (fan 146) in fluid communication with the sealed system (140) to urge the chilled air from the sealed system (140) into the first duct (154), but fails to explicitly teach the fan being a variable speed. 
          Mitchell 285’ teaches a refrigerator (100), (refer to Figs. 1-3) wherein further comprising a variable speed blower fan (an adjustable speed fan 182; par. 27).  
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the refrigerator of the modified Mitchell 291’ to configure the blower fan to have a variable speed as taught by Mitchell 285’ in order to adjust the amount of air flowed through the duct, thus to achieve a desired temperature (refer to par. 27 of Mitchell 285’).

                                            Response to arguments
Applicant's arguments filed on 2/24/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Upon further consideration, a new ground(s) of rejection is made. This rejection also includes claims 2, 5, 11, and 14.  

                                                        Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T/Examiner, Art Unit 3763  

/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763